The petitioners failed to satisfy their burden of establishing that the respondent Village of Millbrook Planning Board violated the open meetings provisions of the Public Officers Law (see Public Officers Law § 103 [b]; § 104 [1], [2]; Matter of Halperin v City of New Rochelle, 24 AD3d 768, 777-778 [2005]; Matter of Ramapo Homeowners Assn. v Town of Ramapo, 2 AD3d 529, 530 [2003]; Matter of Shibley v Miller, 212 AD2d 799 [1995]; cf. Matter of Gordon v Village of Monticello, 87 NY2d 124, 127 [1995]; Matter of Oshry v Zoning Bd. of Appeals of Inc. *764Vil. of Lawrence, 276 AD2d 491 [2000]). There is no support in the record for the claim that the special meeting was not properly noticed as to time and place pursuant to Public Officers Law § 104 (2).
Moreover, there is no statutory requirement in the Open Meetings Law that notice of the agenda of a special meeting must be given to the public (see Matter of LaLima v County of Suffolk, 45 AD3d 845, 847 [2007]). Here, all the votes on the subject application were properly taken in the public session of the special meeting (see Public Officers Law § 103 [a]; § 105 [1]; Matter of MCI Telecom. Corp. v Public Serv. Commn. of State of N.Y., 231 AD2d 284, 290-291 [1997]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Dillon, J.R, Balkin, Belen and Austin, JJ., concur.